PER CURIAM.
Because we cannot confidently say that the trial judge actually admitted and considered the depositions of the two experts in this attorney’s fees proceeding, we reverse his decision allowing a fee of $3,000 *1084for the personal representative’s lawyer. On remand the trial court shall admit and consider the depositions and, making the requisite findings for attorney's fees in probate cases, see In Re Estate of Platt, 586 So.2d 328 (Fla.1991), fix the final fee allowed the personal representative’s lawyer.
REVERSED AND REMANDED WITH DIRECTIONS.
ANSTEAD, WARNER and FARMER, JJ., concur.